Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: semantic point cloud generation module; geometric characteristics obtaining module; mechanical characteristics obtaining module; and a calculation and terrain model generation model in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korb (US 20150371431 A1) in view of Snyder (US 20130300740 A1).
Regarding claim 1, Korb teaches a terrain modeling method that fuses geometric characteristics and mechanical characteristics, comprising steps of: obtaining input images of a detected region (e.g. derive geometric, surface, and volume properties from the many scene images- para. 200), and processing the input images to generate point clouds comprising elevation values of the input images (e.g. 3-D images are formed by projecting 2-D images onto the digital surface model at S306. In this regard, true 3-D images are formed on the surface of the georeferenced point cloud formed at S304, rather than forming images on a horizontal plane or low accuracy elevation model such as the digital terrain elevation data (DTED) level 2 shutter radar topography mission (SRTM) data used by Digital Globe, for example- para. 92); mapping the point clouds in a map coordinate system, and updating the elevation values (e.g. New images are projected onto the digital surface model to improve geo-reference and relative geometric accuracy by field angle mapping new images onto the georeferenced DSM, point cloud, or 3-D images at S308. This improves geo-registration, absolute and relative accuracy, coregistration with other imagery, band-to-band registration (BBR), and chip shear, among other errors corrected. It enables the multi-temporal, multi-angle, automated target method 300 to geometrically calibrate and co-register low-quality images to extremely high accuracy, using the georeferenced DSM base layer to re-project these low-quality images- para. 93); and calculating the input images in terms of terra-mechanical characteristics, and updating calculation results to generate a terrain model (e.g. derive geometric, surface, and volume properties from the many scene images, which are all georeferenced to the georeferenced DSM base, which includes physical dimensions, areas, volumes, line drawings, thickness of layers, thermal inertia, thermal conductivity, electrical conductivity, angles of facets, morphology properties including surface roughness, particle size distribution, and shape. Every new image, in any spectral region or phenomenology, with any geometric quality level, may be used to improve the quality of the DSM, improve the derived quantities, add new derived quantities, and add another temporal measurement of the target- para. 93).
Korb fails to teach to a raster map, to generate corresponding rasters, to the corresponding rasters.
In the same field of point cloud mapping, Snyder teaches to a raster map, to generate corresponding rasters, to the corresponding rasters (e.g. The surfaces 716 from the data stream 712 are also used to update the surface polygons database 724. The GPU 268 then maps the raster image data and the angle incidence from database 720 onto the corresponding surface stored in database 724. As described earlier, the GPU 268 may also use the angle of incidence to change the distortion of the raster image fragment so that it suits the surface it is being mapped towards- para. 54 and 184). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use point cloud mapping. Also, raster maps are extremely well known and have been used for decades in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Korb with the features of raster maps as taught by Snyder. The motivation would have been improve the visual display of the raster images on the 3D model surfaces (para. 196). 
Claim(s) 19 recites similar limitations as claim(s) 1 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Korb teaches a computer readable medium (para. 46).
Claim(s) 20 recite(s) similar limitations as claim(s) 1 above, but in system form. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. Furthermore, Korb teaches a system to carry out the invention (fig. 1).


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korb (US 20150371431 A1) in view of Snyder (US 20130300740 A1) as applied to claim 1 above, in view of Choi (US 20190080431 A1).
Regarding claim 18, see the rejection of claim 1 above. Korb as modified by Snyder teaches all the limitations of claim 18 except the terrain modeling method that fuses geometric characteristics and mechanical characteristics according to claim 1, wherein the step of obtaining input images of a detected region and processing the input images to generate point clouds comprises: obtaining color images and depth images of the detected region, and combining the color images with the depth images at the same time to generate the point clouds via coordinate transformation.
In the same field of mapping, Choi teaches the terrain modeling method that fuses geometric characteristics and mechanical characteristics according to claim 1, wherein the step of obtaining input images of a detected region and processing the input images to generate point clouds comprises: obtaining color images and depth images of the detected region, and combining the color images with the depth images at the same time to generate the point clouds via coordinate transformation (e.g. This approach has been extended to the fusion concept to combine image types from various devices for generating multi-modal images and point-clouds using both color and depth data. This has provided the foundation for several color and depth imaging applications including those used within the multitude of commercially available scanning and 3D imaging devices. Recent techniques utilizing depth and thermal imaging have begun to use this template-based calibration process for fusing multiple modalities into aggregated depth images and 3D point-clouds for various applications- para. 45). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use terrain mapping.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Korb as modified by Snyder with the features of point clouds as taught by Choi. The motivation would have been to introduce a multi-modal fusion alignment process that does not require extended use of templates, improves over time, and makes non-uniform adjustments specific to the exact hardware intrinsic of each device, the present invention utilizes generative data fusion through machine learning (para. 62).

Allowable Subject Matter
Claim(s) 2-17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613